 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 RAUL R.,                                )       Case No. CV 16-8576-SP
                                           )
12                     Plaintiff,          )
                                           )
13              v.                         )       MEMORANDUM OPINION AND
                                           )       ORDER
14                                         )
     NANCY A. BERRYHILL, Deputy            )
15   Commissioner for Operations of Social )
     Security Administration,              )
16                                         )
                       Defendant.          )
17                                         )
                                           )
18
19                                            I.
20                                   INTRODUCTION
21         On November 17, 2016, plaintiff Raul R. filed a complaint against
22 defendant, the Commissioner of the Social Security Administration
23 (“Commissioner”), seeking a review of a denial of a period of disability and
24 disability insurance benefits (“DIB”). The parties have fully briefed the matters in
25 dispute, and the court deems the matter suitable for adjudication without oral
26 argument.
27         Plaintiff presents two disputed issues for decision: (1) whether the
28

                                              1
 1 Administrative Law Judge (“ALJ”) fully and fairly developed the record; and (2)
 2 whether the ALJ properly considered the opinion of the treating physician.
 3 Memorandum in Support of Plaintiff’s Complaint (“P. Mem.”) at 2-8;
 4 Memorandum in Support of Defendant’s Answer (“D. Mem.”) at 1-8.
 5         Having carefully studied the parties’ memoranda on the issues in dispute, the
 6 Administrative Record (“AR”), and the decision of the ALJ, the court concludes
 7 that, as detailed herein, the ALJ fully and fairly developed the record but failed to
 8 properly consider the opinion of the treating physician. The court therefore
 9 remands this matter to the Commissioner in accordance with the principles and
10 instructions enunciated in this Memorandum Order and Opinion.
11                                            II.
12                 FACTUAL AND PROCEDURAL BACKGROUND
13         Plaintiff was forty-eight years old on his alleged disability onset date, and
14 has a ninth grade education. AR at 70, 182. Plaintiff has past relevant work as a
15 carpenter. Id. at 63.
16         On January 24, 2013, plaintiff filed an application for a period of disability
17 and DIB due to pain in his shoulder, arm, hands, lower back, and knees, as well as
18 a left eye problem. Id. at 70. The application was denied initially, after which
19 plaintiff filed a request for a hearing. Id. at 83-85, 88-89.
20         On November 21, 2014, plaintiff, represented by counsel, appeared at a
21 hearing before the ALJ. Id. at 27-32. The ALJ continued the hearing because an
22 interpreter was not present, and he ordered a consultative examination. See id. On
23 May 13, 2015, plaintiff, represented by counsel and assisted by a Spanish language
24 interpreter, appeared and testified at the continued hearing before the ALJ. Id. at
25 33-68. The ALJ also heard testimony from Heidi Paul, a vocational expert. Id. at
26 63-66. The ALJ denied plaintiff’s claim for benefits on July 10, 2015. Id. at 10-
27 21.
28

                                               2
 1          Applying the well-known five-step sequential evaluation process, the ALJ
 2 found, at step one, that plaintiff had not engaged in substantial gainful activity
 3 since July 19, 2012, the alleged disability onset date. Id. at 12.
 4          At step two, the ALJ found plaintiff suffered from the following severe
 5 impairments: right shoulder impingement syndrome with rotator cuff tear, status
 6 post right shoulder arthroscopy in October 2012; left shoulder impingement
 7 syndrome with rotator cuff tear; lumbar spine strain/sprain with disc herniation and
 8 radiculitis/radiculopathy; bilateral knee degenerative joint disease; right elbow
 9 lateral epicondylitis; and obstructive sleep apnea. Id.
10          At step three, the ALJ found plaintiff’s impairments, whether individually or
11 in combination, did not meet or medically equal one of the listed impairments set
12 forth in 20 C.F.R. part 404, Subpart P, Appendix 1. Id. at 14.
13          The ALJ then assessed plaintiff’s residual functional capacity (“RFC”),1 and
14 determined plaintiff had the RFC to perform less than the full range of light work,
15 with the limitations that plaintiff could: lift and carry twenty pounds occasionally
16 and ten pounds frequently; stand or walk six hours in an eight-hour workday; sit
17 six hours in an eight-hour workday; occasionally stoop, kneel, crouch, and crawl;
18 and occasionally reach at or above the shoulders with the bilateral upper
19 extremities. Id. The ALJ precluded plaintiff from climbing. Id.
20          The ALJ found, at step four, that plaintiff was incapable of performing his
21 past relevant work as a carpenter. Id. at 19.
22          At step five, the ALJ determined that given plaintiff’s age, education, work
23
24      1
          Residual functional capacity is what a claimant can do despite existing
25 exertional and nonexertional limitations. Cooper v. Sullivan, 880 F.2d 1152, 1155-
26 56 n.5-7 (9th Cir. 1989). “Between steps three and four of the five-step evaluation,
   the ALJ must proceed to an intermediate step in which the ALJ assesses the
27 claimant’s residual functional capacity.” Massachi v. Astrue, 486 F.3d 1149, 1151
28 n.2 (9th Cir. 2007).

                                               3
 1 experience, and RFC, there were jobs that exist in significant numbers that plaintiff
 2 could perform, including cafeteria attendant, photocopy machine operator, and
 3 parking attendant. Id. at 20. Consequently, the ALJ concluded plaintiff did not
 4 suffer from a disability as defined by the Social Security Act (the “Act” or “SSA”).
 5 Id. at 21.
 6         Plaintiff filed a timely request for review of the ALJ’s decision, but the
 7 Appeals Council denied the request for review. Id. at 1-3. The ALJ’s decision
 8 stands as the final decision of the Commissioner.
 9                                           III.
10                              STANDARD OF REVIEW
11         This court is empowered to review decisions by the Commissioner to deny
12 benefits. 42 U.S.C. § 405(g). The findings and decision of the Social Security
13 Administration must be upheld if they are free of legal error and supported by
14 substantial evidence. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001)
15 (as amended). But if the court determines the ALJ’s findings are based on legal
16 error or are not supported by substantial evidence in the record, the court may
17 reject the findings and set aside the decision to deny benefits. Aukland v.
18 Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001); Tonapetyan v. Halter, 242 F.3d
19 1144, 1147 (9th Cir. 2001).
20         “Substantial evidence is more than a mere scintilla, but less than a
21 preponderance.” Aukland, 257 F.3d at 1035. Substantial evidence is such
22 “relevant evidence which a reasonable person might accept as adequate to support
23 a conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998); Mayes, 276
24 F.3d at 459. To determine whether substantial evidence supports the ALJ’s
25 finding, the reviewing court must review the administrative record as a whole,
26 “weighing both the evidence that supports and the evidence that detracts from the
27 ALJ’s conclusion.” Mayes, 276 F.3d at 459. The ALJ’s decision “‘cannot be
28

                                               4
 1 affirmed simply by isolating a specific quantum of supporting evidence.’”
 2 Aukland, 257 F.3d at 1035 (quoting Sousa v. Callahan, 143 F.3d 1240, 1243 (9th
 3 Cir. 1998)). If the evidence can reasonably support either affirming or reversing
 4 the ALJ’s decision, the reviewing court “‘may not substitute its judgment for that
 5 of the ALJ.’” Id. (quoting Matney v. Sullivan, 981 F.2d 1016, 1018 (9th Cir.
 6 1992)).
 7                                             IV.
 8                                       DISCUSSION
 9 A.       The ALJ Fully and Fairly Developed the Record
10          Plaintiff argues the ALJ failed to fulfill his duty to fully and fairly develop
11 the record. P. Mem. at 2-3. Specifically, plaintiff contends the ALJ violated this
12 duty by failing to obtain his treatment records from plaintiff’s treating
13 psychologist, Dr. Tran Phong. Id.
14          When the record is ambiguous, the Commissioner has a duty to develop the
15 record. See Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005); see also Mayes,
16 276 F.3d at 459-60 (ALJ has a duty to develop the record further only “when there
17 is ambiguous evidence or when the record is inadequate to allow for proper
18 evaluation of the evidence”); Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996)
19 (“If the ALJ thought he needed to know the basis of [a doctor’s] opinion[ ] in order
20 to evaluate [it], he had a duty to conduct an appropriate inquiry, for example, by
21 subpoenaing the physician[ ] or submitting further questions to [him or her].”).
22 This may include retaining a medical expert, ordering a consultative examination,
23 or keeping the record open after the hearing to allow supplementation of the
24 record. 20 C.F.R. § 404.1519a(a)2; Tonapetyan, 242 F.3d at 1150.
25
26
        2
         The Social Security Administration issued new regulations effective March
27 27, 2017. All regulations cited in this decision are effective for cases filed prior to
28 March 27, 2017.

                                                5
 1         At the hearing, plaintiff testified Dr. Phong, a psychologist, had been
 2 treating him for fifteen to eighteen months for depression and anxiety. AR at 56.
 3 Plaintiff testified that he was taking Alprazolam to treat his anxiety. Id. Plaintiff’s
 4 counsel stated he still needed to submit Dr. Phong’s records. Id. at 66.
 5 Accordingly, the ALJ left the record open for seventeen days for plaintiff’s counsel
 6 to obtain and submit Dr. Phong’s records. Id. at 66-67.
 7         Plaintiff did not submit Dr. Phong’s treatment notes and the ALJ made a
 8 decision based on the existing record. The ALJ noted that, with respect to
 9 plaintiff’s mental health, the record contained only a psychosocial pain evaluation,
10 in which the physician diagnosed plaintiff with adjustment disorder with mixed
11 anxiety and depressed mood, but did not opine any functional limitations. Id. at
12 13. Acknowledging plaintiff testified he had psychiatric treatment but did not
13 submit Dr. Phong’s treatment records, the ALJ determined plaintiff did not suffer
14 from a severe mental impairment. Id. at 13-14. Because the ALJ did not find the
15 record ambiguous, there was no duty to develop the record.
16         Even though the ALJ did not specifically find the record was inadequate or
17 ambiguous, he noted that, despite plaintiff’s testimony, there was no evidence that
18 plaintiff received psychiatric treatment. Id. at 13. But assuming this was sufficient
19 to establish ambiguity, the ALJ fulfilled his duty to fully and fairly develop the
20 record by keeping it open for seventeen days after the hearing to allow plaintiff to
21 supplement it. Id. at 66-67; see Tonapetyan, 242 F.3d at 1150 (an ALJ may
22 discharge his duty to develop the record by keeping the record open for
23 supplementation); Mojarro v. Berryhill, 2017 WL 1166266, at *4 (E.D. Cal. Mar.
24 29, 2017) (the ALJ discharged his duty to develop the record by allowing plaintiff
25 to supplement the record); Bundy v. Colvin, 2013 WL 3449465, at *2 (C.D. Cal.
26 Jul. 9, 2013) (the ALJ fulfilled his duty to fully and fairly develop the record by
27 leaving the record open for 30 days to allow plaintiff to submit additional records).
28

                                               6
 1         Accordingly, even assuming the ALJ had a duty to develop the record, the
 2 ALJ fulfilled such duty.
 3 B.      The ALJ Failed to Properly Consider the Opinion of the Treating
 4         Physician
 5         Plaintiff argues the ALJ improperly rejected the opinion of treating
 6 physician Dr. Khalid B. Ahmed. P. Mem. at 4-8. Specifically, plaintiff contends
 7 the ALJ failed to give specific and legitimate reasons for discounting Dr. Ahmed’s
 8 opinion. Id.
 9         In determining whether a claimant has a medically determinable impairment,
10 among the evidence the ALJ considers is medical evidence. 20 C.F.R. §
11 404.1527(b). In evaluating medical opinions, the regulations distinguish among
12 three types of physicians: (1) treating physicians; (2) examining physicians; and
13 (3) non-examining physicians. 20 C.F.R. § 404.1527(c); Lester v. Chater, 81 F.3d
14 821, 830 (9th Cir. 1996) (as amended). “Generally, a treating physician’s opinion
15 carries more weight than an examining physician’s, and an examining physician’s
16 opinion carries more weight than a reviewing physician’s.” Holohan v. Massanari,
17 246 F.3d 1195, 1202 (9th Cir. 2001); 20 C.F.R.
18 § 404.1527(c)(1)-(2). The opinion of the treating physician is generally given the
19 greatest weight because the treating physician is employed to cure and has a greater
20 opportunity to understand and observe a claimant. Smolen, 80 F.3d at 1285;
21 Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).
22         Nevertheless, the ALJ is not bound by the opinion of the treating physician.
23 Smolen, 80 F.3d at 1285. If a treating physician’s opinion is uncontradicted, the
24 ALJ must provide clear and convincing reasons for giving it less weight. Lester,
25 81 F.3d at 830. If the treating physician’s opinion is contradicted by other
26 opinions, the ALJ must provide specific and legitimate reasons supported by
27 substantial evidence for rejecting it. Id. Likewise, the ALJ must provide specific
28

                                              7
 1 and legitimate reasons supported by substantial evidence in rejecting the
 2 contradicted opinions of examining physicians. Id. at 830-31. The opinion of a
 3 non-examining physician, standing alone, cannot constitute substantial evidence.
 4 Widmark v. Barnhart, 454 F.3d 1063, 1066 n.2 (9th Cir. 2006); Morgan v.
 5 Comm’r, 169 F.3d 595, 602 (9th Cir. 1999); see also Erickson v. Shalala, 9 F.3d
 6 813, 818 n.7 (9th Cir. 1993).
 7          1.    Treating Physicians3
 8          Dr. Harvey Chou
 9          Dr. Harvey Chou, an orthopedic surgeon, treated plaintiff from August 2012
10 through approximately May 2013. See AR at 280, 442. At the initial examination,
11 plaintiff complained of bilateral shoulder and arm pain. See id. at 280. Dr. Chou
12 observed plaintiff had tenderness to palpation in the shoulders, a positive Hawkins
13 test in both shoulders, a positive Neers test in the right shoulder, and positive
14 abduction internal rotation in both shoulders. Id. X-rays of the shoulders showed
15 a downward sloping acromion but the acromioclavicular joints looked “okay.” Id.
16 Based on the initial examination, Dr. Chou diagnosed plaintiff with bilateral
17 shoulder rotator cuff tendonitis, worse on the right, and recommended bilateral
18 shoulder injections. See id. For his right shoulder, plaintiff preferred surgery to
19 Cortisone shots because he wanted to treat, rather than mask, the pain. See id. at
20 277.
21          Following plaintiff’s request for surgery, Dr. Chou obtained an MRI of the
22 right shoulder which showed, among other things, that plaintiff had a full thickness
23
24      3
          In addition to Dr. Chou and Dr. Ahmed, plaintiff was also treated by Dr.
25 Thomas J. Phillips, an orthopedic surgeon. The administrative record, however,
26 does not include Dr. Phillips’ treatment notes. It only includes some workers’
   compensation forms from Dr. Phillips, which indicated plaintiff was temporarily
27 totally disabled due, in part, to a rotator cuff tear in his left shoulder. AR at 752-
28 55.

                                               8
 1 tear of the distal supraspintatus tendon involving the anterior fibers and
 2 tendinosis/partial interstitial tear involving the posterior fibers of the supraspinatus
 3 tendon. See id. at 291-92. Based on the MRI, Dr. Chou re-diagnosed plaintiff with
 4 right shoulder rotator cuff tear, right shoulder impingement, and right shoulder
 5 biceps tendonitis. See id. at 370. On October 16, 2012, Dr. Chou performed a
 6 right shoulder arthroscopy with rotator cuff repair, right shoulder arthroscopy with
 7 subacromial decompression, and right shoulder open biceps tenodesis. Id. at 370-
 8 71. Dr. Chou observed plaintiff’s right shoulder was doing well post surgery. Id.
 9 at 253, 262.
10          Subsequent to the right shoulder surgery, plaintiff complained of knee,
11 elbow, left shoulder, leg, and low back pain. See id. at 257, 259-60, 283. Dr. Chou
12 observed plaintiff had pain and tenderness in those areas and ordered MRIs. See
13 id. at 255, 257, 259. An MRI of the left knee showed mild to moderate medial
14 compartment chondromalacia and early osteroarthritic changes of the medial
15 compartment. Id. at 288. An MRI of the lumbar spine showed plaintiff had:
16 congenital mild central canal stenosis; multilevel 4-5 mm posterior disc protrusions
17 and/or posterior disc/end plate osteophyte complexes from L2-L3 inferiorly
18 through L5-S1 with moderate to severe central canal stenosis and neural foraminal
19 stenosis; and multilevel degenerative disc disease of the four lumbar levels, with
20 edema in the L4-L5 disc space. Id. at 283-84. Insurance denied Dr. Chou’s
21 requests for a left shoulder and right elbow MRI.4 See id. at 255, 257. Dr. Chou
22 opined plaintiff required surgery in his left shoulder and had lateral epicondylitis in
23 the right elbow. See id. at 257. In February 2013, Dr. Chou learned that he was
24 only authorized to treat plaintiff’s right shoulder and workers’ compensation
25
26
        4
          Although the records do not expressly state that Dr. Chou’s request for a
27 right elbow MRI was denied, subsequent to the request, Dr. Chou was informed he
28 was only authorized to treat plaintiff’s right shoulder. See AR at 253.

                                               9
 1 physicians would treat plaintiff’s other complaints. Id. at 253.
 2         Dr. Khalid Ahmed
 3         Dr. Khalid Ahmed, an orthopedic surgeon, treated plaintiff from November
 4 2013 through at least September 2014, in connection with his workers’
 5 compensation claim. See id. at 519-31, 578-84. At the initial visit, Dr. Ahmed
 6 observed that plaintiff had, among other things: an abnormal gait; decreased range
 7 of motion, tightness, and spasm in the cervical spine; decreased range of motion,
 8 tenderness, positive impingement test, and decreased muscle strength in the
 9 shoulders; subacromial grinding and clicking in the left shoulder; decreased range
10 of motion, decreased strength, and tenderness at the lateral epicondyle of the right
11 elbow; decreased range of motion, positive straight leg raise test on the right,
12 spasm, and facet joint tenderness at three levels in the lumbar spine; hypoesthesia
13 at the anterolateral aspect of the foot and ankle facet; muscle weakness in the right
14 foot and knees; and positive McMurray’s and Apely’s tests and medial and lateral
15 joint line tenderness in the knees. See id. at 524-28. Dr. Ahmed also reviewed the
16 MRI of the lumbar spine ordered by Dr. Chou, an MRI of the left shoulder ordered
17 by Dr. Bryan Aun discussed below, and an electromyography (“EMG”) study of
18 the lumbar spine. See id. at 528.
19         Based on the initial physical examination, plaintiff’s history, and images, Dr.
20 Ahmed diagnosed plaintiff with: right shoulder, status post scope cuff repair; left
21 shoulder strain/sprain, cuff tear; left knee strain/sprain with degenerative joint
22 disease; right knee strain/sprain; lumbar spine strain/sprain with herniated lumbar
23 disc from L2-S1 with radiculitis/radiculopathy, right greater than left; and right
24 elbow lateral epicondylitis. Id. at 528. Dr. Ahmed requested authorization for an
25 MRI of the right shoulder, MRI of the right knee, and physical therapy, as well as
26 plaintiff’s treatment records with Dr. Chou and Dr. Aun. See id. at 529. Dr.
27 Ahmed opined plaintiff was temporarily totally disabled but could work with the
28

                                              10
 1 following limitations: no lifting over twenty pounds; no forceful pulling or
 2 squeezing with the right arm; no overhead work with the shoulders; no standing or
 3 walking over thirty minutes; no repeated bending or stooping; no sitting over forty
 4 minutes; and no repetitive kneeling, squatting, and climbing. Id. at 530.
 5         During plaintiff’s monthly visits, in addition to the same objective physical
 6 findings Dr. Ahmed observed during the initial examination, Dr. Ahmed also
 7 observed that plaintiff had, among other things, a positive Spurling’s test in the
 8 cervical spine and positive Tinel’s and Phalen’s tests in the wrists and hands. See,
 9 e.g., id. at 543. Dr. Ahmed ordered an MRI of the right knee which showed
10 plaintiff had: an anterior cruciate ligament sprain; bone island in the medial tibial
11 condyle; Wiberg type 2 patella showing lateral subluxation; degenerative arthritic
12 changes with marginal osteophytes and spiking of tibila spine; and small knee joint
13 effusion, fluid extending into the recesses of suprapatellar bursa. Id. at 477-78.
14 Although it is unclear whether Dr. Ahmed ever received Dr. Chou’s or Dr. Aun’s
15 treatment records as requested, he did review Dr. Manuel Anel’s Orthopedic
16 Evaluation, dated January 20, 2014, which discussed their notes. See id. at 545.
17         Citing the exhaustion of non-operative treatment and non-responsiveness to
18 conservative measures, Dr. Ahmed requested authorization for left shoulder scope
19 arthroscopic surgery with subacromial decompression acromioplasty rotator cuff
20 repair. See id. at 549-50. After waiting for authorization for five months, Dr.
21 Ahmed changed his treatment plan and requested ultrasound guided steroid
22 injections to both shoulders instead. Id. at 580. Dr. Ahmed also requested
23 authorization for epidural steroid injections in the lumbar spine. See id.
24         On September 10, 2014, Dr. Ahmed completed a Medical Opinion re Ability
25 do Work-Related Activities (Physical). Id. at 586-88. In the opinion, Dr. Ahmed
26 opined plaintiff could: lift and carry less than ten pounds; stand and walk less than
27 two hours in an eight-hour workday; and sit less than two hours in an eight-hour
28

                                              11
 1 workday; and sit or stand for fifteen minutes before needing to change positions.
 2 Id. at 586. Dr. Ahmed also opined plaintiff needed to walk for twenty minutes
 3 every 15-20 minutes; needed to be able to shift at will from sitting or
 4 standing/walking; would need to lie down twice each workday at unpredictable
 5 intervals; could never twist, stoop, crouch, or climb; and had environmental
 6 restrictions. Id. at 587-88. Finally, Dr. Ahmed opined plaintiff’s reaching,
 7 handling, and pushing/pulling abilities were affected by his impairment. See id. at
 8 587. Dr. Ahmed cited his examination findings and diagnostic imaging as support
 9 for his opinion. See id. at 587-88.
10          2.    Examining Physicians
11          Dr. Robere J. Missirian
12          Dr. Robere J. Missirian, an orthopedist, examined plaintiff on May 20, 2013
13 in connection with his workers’ compensation claim. Id. at 381-91. Dr. Missirian
14 observed plaintiff had biciptal groove tenderness, positive impingement and
15 Yergason’s test in the left shoulder, and decreased range of motion in the
16 shoulders, more on the left. See id. at 384. Based on his examination, review of
17 Dr. Aun’s treatment notes, and diagnostic imaging of the right shoulder, left knee,
18 right elbow, and left shoulder,5 Dr. Missirian opined plaintiff suffered from left
19 shoulder impingement syndrome with rotator cuff tear. Id. at 385-88. Due to
20 plaintiff’s unresponsiveness to conservative care, Dr. Missirian recommended
21 plaintiff undergo left shoulder arthroscopy with subacriomal decompression
22 followed by physical therapy. See id. at 389.
23
24      5
         Dr. Missirian reviewed an MRI of the left shoulder dated February 28, 2013.
25 AR at 388; 486. The MRI showed plaintiff had a full thickness tear of the
26 supraspinatus tendon, which was retracted by three centimeters and associated 25%
   - 50% muscle bulk atrophy; subscapularis tendinosis; diminutive long head of the
27 biceps tendon; and meso type os acromiale with mild acromioclavicular joint
28 arthrosis. See id.

                                             12
 1         Dr. Soheila Benrazavi
 2         Dr. Soheila Benrazavi, an internist, examined plaintiff on July 1, 2013 in
 3 connection with plaintiff’s workers’ compensation case. Id. at 407-12. Dr.
 4 Benrazavi observed limited range of motion in plaintiff’s back, no tenderness in
 5 the midline or paraspinal areas, a negative straight leg test, and normal range of
 6 motion in all his extremities. See id. at 409-10. Dr. Benrazavi reviewed MRIs of
 7 both shoulders and the lumbar spine, noting that the MRI of the right shoulder was
 8 done before plaintiff’s surgery. See id. at 411. Dr. Benrazavi also noted that she
 9 was surprised that plaintiff exhibited normal range of motion in the shoulders. See
10 id. Based on the examination and diagnostic images, Dr. Benrazavi opined
11 plaintiff could lift/carry twenty pounds occasionally and ten pounds frequently;
12 stand and walk up six hours in an eight-hour workday; sit for six hours in an eight-
13 hour workday; and climb and stoop occasionally. See id. at 411-12.
14         Dr. Manuel Anel
15         Dr. Manuel Anel, an orthopedist, examined plaintiff on January 20, 2014 in
16 connection with plaintiff’s worker’s compensation case. Id. at 685-711. Dr. Anel
17 observed plaintiff had, among other things: tenderness, decreased range of motion,
18 and muscle strength deficit in the shoulders; a positive drop arm test on the left;
19 pain over the right lateral epincondyle; slight hypersensitivity, tenderness, spasm,
20 and decreased range of motion in the lumbar spine; and complaints of global
21 tenderness in the knees but no focal areas. See id. at 693-96. The remaining
22 objective findings were normal, including a negative straight leg raise, normal
23 range of motion in the knees, and a normal gait. See id. at 692-96. Dr. Anel also
24 reviewed plaintiff’s treatment records, diagnostic images, and deposition
25 testimony. See id. at 697-705.
26         Dr. Anel diagnosed plaintiff with: (1) cervical spine sprain/strain, mild; (2)
27 status post right shoulder, arthroscopic rotator cuff repair, subacromial
28

                                              13
 1 decompression, and open biceps tenodesis; (3) left shoulder tendinosis/tendinitis,
 2 with probable rotator cuff tear; (4) lateral epicondylitis, right elbow; (5) lumbar
 3 spine sprain and strain superimposed upon degenerative disc disease per MRI scan,
 4 with subjective complaints of lower extremity radicular pain; (6) bilateral knee
 5 arthrosis/arthritis; and (7) bilateral heel bone pericalcaneal bursitis. Id. at 705. Dr.
 6 Anel opined that plaintiff’s shoulder injuries were work-related, his back injury
 7 was possibly work-related, and his remaining impairments were not work-related.
 8 See id. at 707-09. Accordingly, Dr. Anel opined future treatment options for
 9 plaintiff’s shoulders and back, consisting of medication, cortisone injections, and
10 physical therapy, as well as left shoulder surgery. Id. at 709. Dr. Anel opined that,
11 in the event of an acute or prolonged flareup of right shoulder symptoms, plaintiff
12 may require additional surgery. See id. Further, Dr. Anel opined plaintiff had the
13 following work restrictions: no heavy lifting and prolonged work above shoulder
14 level with the right upper extremity; no heavy lifting, forceful or repeated pushing
15 or pulling, and no work at or above shoulder level with the left upper extremity; no
16 very heavy lifting; and no repeated bending and stooping.6 Id. at 707.
17          Dr. H. Harlan Bleecker
18          Dr. H. Harlan Bleecker, an orthopedist, examined plaintiff on January 6,
19 2015. Id. at 722-34. Dr. Bleecker observed plaintiff had a normal gait; decreased
20 range of motion in the neck, back, and shoulders; a positive drop sign and a
21 positive giving-away sign in both shoulders, normal strength in the upper
22 extremities, and stocking hypalgesia in the entire right lower extremity. See id. at
23 723-25. The remainder of the findings were within normal limits, including
24 plaintiff’s ability to kneel and squat. See id. Dr. Bleecker reviewed two treatment
25
26
        6
          Because Dr. Anel examined plaintiff in connection to a workers’
27 compensation claim, the terminology does not correspond to social security
28 disability definitions.

                                              14
 1 notes from Dr. Ahmed and Dr. Anel’s opinion and no diagnostic images. See id. at
 2 726. Dr. Bleecker diagnosed plaintiff with torn rotator cuff bilateral shoulders,
 3 status post surgical repair on the right, with recurrence. Id. at 726. Based on the
 4 examination, Dr. Bleecker opined plaintiff could: lift twenty pounds occasionally
 5 and ten pounds frequently; sit, stand, and walk six hours in an eight-hour day; did
 6 not required the use of a cane for ambulation; occasionally reach overhead with
 7 either upper extremity; frequently reach in other directions; handle, finger, push,
 8 and pull with both upper extremities; occasionally balance, stoop, kneel, crouch, or
 9 crawl; and walk a block at a reasonable pace on rough or uneven surfaces. Id. at
10 723, 727. Dr. Bleecker also opined plaintiff both could climb a few steps at a
11 reasonable pace with the use of a handrail and could not climb stairs. Id. at 727.
12         In addition to the written evaluation, Dr. Bleecker also completed a Medical
13 Source Statement of Ability to Do Work-Related Activities (Physical) form (“Form
14 Opinion”) and Need for Assistive Hand-Held Device for Ambulation form
15 (“Ambulation Opinion”) the same day. Id. at 728-34. Both the Form Opinion and
16 Ambulation Opinion contained inconsistencies with the written evaluation. In the
17 written evaluation, Dr. Bleecker opined that plaintiff could sit, stand, and walk for
18 a total of six hours. Id. at 727. But, in the Form Opinion, Dr. Bleecker opined that
19 although plaintiff could sit, stand, and walk for six hours, he could only sit, stand,
20 and walk for 30-40 minutes at a time. See id. at 729. Dr. Bleecker also again
21 concluded plaintiff could never climb stairs in the Form Opinion. Compare id. at
22 727, 731, and 733. Finally, although Dr. Bleecker opined that plaintiff did not
23 require the assistance of a cane to ambulate in the written evaluation and Form
24 Opinion, in the Ambulation Opinion he opined plaintiff required the assistance of a
25 cane for prolonged ambulation, defined as distances greater than 100 yards or one
26 block, due to “mild D&O” in both knees. Compare id. 727, 729 and 734. Dr.
27 Bleecker further opined that plaintiff was able to stand and walk without an
28

                                              15
 1 assistive device for at least two hours a day but not six hours. See id. at 734.
 2          3.    Non-Examining Physician
 3          Dr. Richard Surrusco, a state agency physician, reviewed plaintiff’s medical
 4 records through May 2013 and Dr. Benrazavi’s opinion. See id. at 75-76. Based
 5 on his review, Dr. Surrusco opined plaintiff could: lift and/or carry twenty pounds
 6 occasionally and ten pounds frequently; stand and/or walk for six hours in an eight-
 7 hour workday; sit for six hours in an eight-hour workday; occasionally push and
 8 pull with his upper left extremity; and occasionally climb ramps/stairs, balance,
 9 stoop, kneel, crouch, and crawl. Id. at 78. Dr. Surrusco precluded plaintiff from
10 climbing ropes, ladders, and scaffolds, and from concentrated exposure to hazards.
11 See id. at 78-79.
12          4.    Other Medical Sources
13          Although the record does not contain any treatments notes from Dr. Bryan
14 Aun, a chiropractor, it reflects that Dr. Aun treated plaintiff for an unspecified
15 period of time beginning in January 2013.7 See id. at 698. Dr. Aun prescribed
16 plaintiff with a TENS unit and lumbar brace, ordered diagnostic imaging of the left
17 shoulder and right elbow, and ordered an EMG and nerve conduction studies
18 (“NCS”). See id. at 203, 415-20, 486-88, 499-502, 698. The EMG and NCS
19 showed that plaintiff had possible right superficial peroneal sensory neuropathy, L-
20 4-L-5 radiculopathy, and L5-S1 radiculopathy. See id. at 419. The MRI of the left
21 shoulder showed a full thickness tear of the supraspinatus tendon, which was
22 retracted by three centimeters and associated 25% to 50% muscle bulk atrophy,
23 subscapularis tendinosis, diminutive longhead of the biceps tendon, and meso type
24 os acromiale with mild acromioclavicular joint arthrosis. Id. at 486. The right
25 elbow MRI reflected mild lateral epicondylitis. Id. at 487-88.
26
27      7
         In claims filed prior to March 27, 2017, a chiropractor is not considered an
28 acceptable medical source. See 20 C.F.R. § 404.1513(d)(1).

                                              16
 1         5.     The ALJ’s Findings
 2         As discussed above, the ALJ determined plaintiff could not climb but had
 3 the RFC to: lift and carry twenty pounds occasionally and ten pounds frequently;
 4 stand/walk six hours in an eight-hour workday; sit six hours in an eight-hour
 5 workday; occasionally stoop, kneel, crouch, and crawl; and occasionally reach at or
 6 above the shoulders with both upper extremities. Id. at 14. In reaching his RFC
 7 determination, the ALJ gave great weight to Dr. Anel’s, Dr. Benrazavi’s, and Dr.
 8 Bleecker’s opinions, weight to Dr. Surrusco’s opinion, and little weight to Dr.
 9 Ahmed’s opinion. Id. at 17-18.
10         The ALJ gave great weight to Dr. Anel’s opinion because it was the most
11 comprehensive in the file, he reviewed plaintiff’s medical records, and he
12 examined plaintiff. Id. at 17. The ALJ, however, did not adopt Dr. Anel’s left
13 shoulder limitations because they were inconsistent with the objective evidence.
14 Id. The ALJ gave great weight to Dr. Benrazavi’s opinion because it was
15 supported by clinical findings and explanations. Id. Other than his opinion about
16 plaintiff requiring an assistive device for prolonged ambulation, the ALJ gave great
17 weight to Dr. Bleecker’s opinion because it was generally consistent with the
18 medical records. Id. The ALJ gave weight to Dr. Surrusco’s opinion because,
19 other than failing to include limitations for plaintiff’s right shoulder, it was
20 generally consistent with the record. Id. at 17-18.
21         The ALJ rejected Dr. Ahmed’s opinion because it was inconsistent with his
22 initial report, consisted of checkboxes without adequate explanation, was contrary
23 to the objective findings as whole, and was inconsistent with the opinions of Dr.
24 Anel, Dr. Benrazavi, and Dr. Bleecker. Id. at 18. These reasons were not all
25 specific and legitimate and supported by substantial evidence.
26         The ALJ’s first reason for giving little weight to Dr. Ahmed’s opinion was
27 because it was inconsistent with his initial report. Id. Inconsistency with an initial
28

                                               17
 1 assessment may be a specific and legitimate reason to discount a physician’s
 2 opinion. Amaral v. Berryhill, 707 Fed. Appx. 487, 488 (9th Cir. 2017). But when
 3 the differences are due to factors such as a deterioration in condition or new
 4 evidence, inconsistencies are no longer a sufficient reason to reject the second
 5 opinion. See id. (deteriorating condition may be a basis for a changed opinion if
 6 supported by substantial evidence); Bostwick v. Colvin, 2015 WL 12532350, at *3
 7 (S. D. Cal. Mar. 30, 2015) (ALJ properly considered physician’s second opinion
 8 over preliminary opinion because it was based on new and more complete
 9 evidence); Gutierrez v. Astrue, 2013 WL 2468344, at *15 (N.D. Cal. June 7, 2013)
10 (ALJ erred when he failed to consider whether physician’s opinion changed over
11 time due to plaintiff’s worsened condition).
12         Here, Dr. Ahmed opined more restrictive limitations in his September 2014
13 opinion than in his initial November 2013 assessment. Specifically, Dr. Ahmed
14 opined plaintiff: could lift and carry no more than ten pounds as opposed to twenty
15 pounds: could only stand or walk fifteen minutes at a time as opposed to thirty
16 minutes; could only sit 15 minutes at a time as opposed to forty; needed to walk for
17 twenty minutes every fifteen to twenty minutes; needed to lie down twice a day;
18 and needed to be able to shift positions at will. Compare AR at 530 and 586-88.
19 Between the initial examination and September 2014 opinion, in addition to
20 treating plaintiff on a monthly basis, Dr. Ahmed reviewed an MRI of the right
21 knee, as well as Dr. Anel’s summary of plaintiff’s treatment notes and diagnostic
22 images. See id. at 477-78, 545, 697-705. Although the objective examination
23 findings appeared to have remained consistent throughout the treatment period, it
24 was possible and reasonable that Dr. Ahmed opined greater restrictions in
25 September 2014 based on the additional records reviewed and plaintiff’s symptoms
26 throughout the period. Nevertheless, because the ALJ’s interpretation was also
27 reasonable, inconsistency with the initial report was a specific and legitimate
28

                                             18
 1 reason to reject the lifting, standing, and walking limitations.
 2         Dr. Ahmed’s opined upper extremity limitations, however, remained
 3 consistent in both opinions, to the extent specified at all. Inconsistency between
 4 the initial assessment and September 2014 opinion would therefore not be a
 5 specific and legitimate basis for rejecting those limitations. Nor did the ALJ
 6 specifically cite inconsistency as a basis for rejecting these limitations.
 7         The ALJ’s second reason for rejecting Dr. Ahmed’s opinion was because it
 8 consisted mainly of checkboxes without adequate explanation. AR at 18; see
 9 Crane v. Shalala, 76 F.3d 251, 253 (9th Cir.1996) (opinions in the form of
10 “check-off reports” may be rejected for lack of explanation of the bases for their
11 conclusions). In the checkbox form opinion, Dr. Ahmed cited examination
12 findings, MRIs, herniated disks in the lumbar spine, recurrent rotator cuff tear, and
13 pain to support his opinion. See AR at 586-88. Although not expansive, Dr.
14 Ahmed provided explanations to support his opinion. Even if those explanations
15 were inadequate, the ALJ still erred because he failed to recognize that Dr.
16 Ahmed’s checkbox form opinion was based on multiple physical examinations and
17 records. See Garrison v. Colvin, 759 F.3d 995, 1013 (9th Cir. 2014) (ALJ erred in
18 rejecting the opinions expressed in check-box form as inadequately supported
19 when the opinions were supported by a treating relationship and numerous
20 records). The treatment notes documenting objective findings and diagnostic
21 images relied on by Dr. Ahmed were all part of the administrative record. Thus,
22 although the explanations themselves were not expansive narratives, the opinion
23 was supported by documentation.
24         The ALJ’s third reason for rejecting Dr. Ahmed’s opinion was because it
25 was contrary to the objective findings as a whole. AR at 18; see Archer v. Colvin,
26 618 Fed. Appx. 343, 344 (9th Cir. 2015) (ALJ properly rejected the opinions of the
27 physicians because they were inconsistent with their objective findings). Contrary
28

                                              19
 1 to the ALJ’s finding, the objective findings as a whole could support Dr. Ahmed’s
 2 opinion. For example, plaintiff had multiple positive single leg raise tests and
 3 MRIs showed disc protrusions, stenosis, and radiculopathy in the lumbar spine, a
 4 rotator cuff tear in the left shoulder, and lateral epicondylitis in the right elbow.
 5 See, e.g., AR at 283-84, 415-17, 419, 486-88, 543. Nonetheless, the ALJ is
 6 responsible for resolving conflicts in the medical evidence and, for the most part,
 7 his interpretation of the medical evidence was reasonable. See Tommasetti v.
 8 Astrue, 533 F.3d 1035, 1041-42 (9th Cir. 2008).
 9         But again, Dr. Ahmed’s upper extremity limitations were an exception.
10 There was no dispute plaintiff had surgery on the right shoulder and there
11 continued to be findings of tenderness, decreased range of motion, and decreased
12 strength after the surgery. See AR at 370-71, 543, 693, 724. A left shoulder MRI
13 showed that plaintiff suffered from a full thickness tear of the supraspinatus
14 tendon, which was retracted by three centimeters and associated muscle bulk
15 atrophy, as well as a possible partial thickness articular surface tear and partial
16 thickness biceps tendon tear. Id. at 486. Every physician except for one observed
17 plaintiff had decreased range of motion, decreased muscle strength, and various
18 positive tests in the left shoulder. See, e.g., id. at 257, 524, 384, 693, 724.
19 Conservative treatment of the left shoulder was ineffective and multiple physicians
20 opined plaintiff required surgery. See id. at 257, 389, 549-50, 709. Thus, Dr.
21 Ahmed’s upper extremity limitations were supported by the objective evidence
22 overall.
23         Finally, the ALJ also rejected Dr. Ahmed’s opinion because it was
24 inconsistent with Dr. Anel’s, Dr. Benrazavi’s, and Dr. Bleecker’s opinions.
25 Although Dr. Ahmed’s opinion was inconsistent overall with each of their
26 opinions, the ALJ’s finding was flawed. The ALJ gave great weight to Dr. Anel’s,
27 Dr. Benrazavi’s, and Dr. Bleecker’s opinions and treated them as one. But each
28

                                               20
 1 examining physician actually offered opinions inconsistent with the others’
 2 opinions and, other than one aspect each of Dr. Anel’s and Dr. Bleecker’s opinion,
 3 the ALJ failed to explain why he rejected portions of each of the examining
 4 physicians’ opinions. Because inconsistency with other physicians’ opinions is
 5 relevant only when the other physicians’ opinions are accepted and supported by
 6 substantial evidence, the ALJ cannot reject Dr. Ahmed’s opinion as inconsistent
 7 with Dr. Anel’s, Dr. Benrazavi’s, and Dr. Bleecker’s opinions without first
 8 explaining which portions of their opinions he accepts and which he rejects and
 9 why.8
10          Moreover, on an individual level, not all of the ALJ’s reasons for giving
11 great weight to the examining physicians’ opinions were supported by substantial
12 evidence. There cannot be substantial evidence to reject Dr. Ahmed’s opinion on
13 the basis of inconsistency with other opinions when those opinions were
14 unreliable.9
15
16      8
            Although plaintiff does not raise this as an argument, the ALJ likewise failed
17   to adequately explain his RFC determination. As discussed above, although the
18   ALJ gave great weight to Dr. Anel’s, Dr. Benrazavi’s, and Dr. Bleecker’s opinions,
     they actually offered very different opinions. It was impossible for the ALJ to
19   have given great weight to all of their opinions equally. The ALJ failed to
20   adequately explain why he rejected portions of each of their opinions to reach his
     RFC determination. See Ava v. Berryhill, 714 Fed. Appx. 655, 656 (9th Cir. 2017)
21   (ALJ erred when she rejected the central parts of an opinion without explanation).
22   For example, Dr. Benrazavi and Dr. Bleecker opined different sit, stand, and walk
     limitations, while Dr. Anel opined none. See AR at 411, 707, 729. Another
23
     example is Dr. Anel precluded plaintiff from prolonged work above the shoulder
24   level on the right and no work at or above the shoulder level on the left; Dr.
     Benrazavi opined no limitations with the shoulder; and Dr. Bleecker limited
25
     plaintiff to occasional reaching overhead on both sides. See id. at 411-12, 707,
26   727.
27      9
         The ALJ did not expressly reject Dr. Ahmed’s opinion on the basis that it
28 was inconsistent with Dr. Surrusco’s opinion. To the extent that it was implied,

                                              21
 1         With regard to Dr. Benrazavi, Dr. Ahmed was a treating physician and
 2 orthopedic surgeon while Dr. Benrazavi was an examining internist. See Reed v.
 3 Massanari, 270 F.3d 838, 845 (9th Cir. 2001) (noting the agency generally gives
 4 more weight to specialists than to the opinion of a medical source who is not a
 5 specialist); Smolen, 80 F.3d at 1285 (the opinion of a treating physician is typically
 6 given the greatest weight). Although, as the ALJ noted, an examining physician’s
 7 opinion may constitute substantial evidence where it is based on independent
 8 findings, here, the ALJ ignores the fact that Dr. Benrazavi’s findings were
 9 inconsistent with almost all other findings in the record, including those of Dr.
10 Chou, Dr. Missirian, Dr. Anel, and Dr. Bleecker. Thus, the fact that Dr.
11 Benrazavi’s opinion was consistent with his own findings was not a sufficient
12 reason to give it great weight. And therefore the fact that Dr. Ahmed’s opinion
13 was inconsistent with Dr. Benrazavi’s opinion was not a reason to reject Dr.
14 Ahmed’s opinion.
15         The ALJ’s rejection of Dr. Ahmed’s opinion because it was inconsistent
16 with Dr. Bleecker’s opinion was similarly not supported by substantial evidence.
17 The ALJ gave great weight to Dr. Bleecker’s opinion because it was generally
18 consistent with the medical records, but the ALJ failed to address a material
19 portion of the opinion and the opinion contained multiple internal inconsistencies.
20 The ALJ completely omitted discussion of Dr. Bleecker’s standing, walking, and
21
22 Dr. Surrusco’s opinion was not supported by substantial evidence. The ALJ gave
   Dr. Surrusco’s opinion greater weight than Dr. Ahmed’s opinion because it was
23 “generally consistent with the record.” Id. at 17. But Dr. Surrusco’s opinion was
24 based, in part, on misstatements of the medical records. Dr. Surrusco claimed a
   report stated plaintiff “no longer” had lateral epicondylitis when it, in fact, stated
25 plaintiff’s elbows issues were “not just” lateral enpicondylitis. See id. at 76, 255.
26 Dr. Surrusco also implied that plaintiff’s left shoulder MRI only showed mild
   acromioclavicular joint arthrosis when it showed, among other things, a full
27 thickness tear of the supraspinatus tendon. See id. at 76, 486.
28

                                              22
 1 sitting restrictions. While Dr. Bleecker opined plaintiff could sit, stand, and walk
 2 for a total of six hours, he also separately opined plaintiff could only sit, stand, and
 3 walk for 30-40 minutes at one time. Compare id. at 727 and 729. The failure to
 4 discuss these limitations undermined the ALJ’s reliance on Dr. Bleecker’s opinion.
 5 Further, although not identical, Dr. Bleecker’s opinion that plaintiff requires the
 6 ability to shift positions every 30-40 minutes was similar to, and not inconsistent
 7 with, Dr. Ahmed’s opinion that plaintiff needed to change positions every fifteen
 8 minutes and walk every fifteen to twenty minutes. See id. at 586-87.
 9         Additionally, Dr. Bleecker opined both that plaintiff could climb a few steps
10 at a reasonable pace with the use of a handrail and could never climb stairs. See id.
11 at 727, 731, and 733. Dr. Bleecker also opined both that (1) plaintiff did not
12 require an assistive device for ambulation and could walk a block at a reasonable
13 pace; and (2) plaintiff needed the assistance of cane for prolonged ambulation,
14 defined as one block, and that plaintiff could not stand and walk without an
15 assistive device for six hours in a day. See id. 727, 729 and 734. Because of the
16 ambiguities, Dr. Bleecker’s opinion was not reliable. These internal
17 inconsistencies rendered it impossible to determine which were Dr. Bleecker’s
18 actual opinions, and the ALJ did not address the inconsistencies.
19         As for Dr. Anel’s opinion, the ALJ gave proper reasons for giving it great
20 weight. In an attempt to reconcile the opinions and reach an RFC determination,
21 however, the ALJ rejected one portion of Dr. Anel’s opinion that was consistent
22 with Dr. Ahmed’s opinion – the restriction against overhead work on the left – on
23 the basis that the left shoulder overhead work restriction was not supported by
24 objective findings. See id. at 17-18. As discussed above, there were objective
25 findings to support this opinion. As such, although the ALJ reasonably rejected the
26 majority of Dr. Ahmed’s opinion on the basis that it was inconsistent with Dr.
27 Anel’s opinion, his rejection of both Dr. Ahmed’s and Dr. Anel’s left upper
28

                                              23
 1 extremity restriction was not supported by substantial evidence.
 2         In sum, the ALJ provided some specific and legitimate reasons for rejecting
 3 Dr. Ahmed’s lifting, standing, walking, and sitting limitations, but his rejection of
 4 Dr. Ahmed’s upper extremity limitations were not supported by substantial
 5 evidence. Moreover, the ALJ’s finding that Dr. Ahmed’s opinion should be given
 6 less weight because it was inconsistent with the other opinion evidence was not
 7 supported by substantial evidence and demonstrated the ALJ’s overall discussion
 8 of the opinion evidence was flawed.
 9                                            V.
10                             REMAND IS APPROPRIATE
11         The decision whether to remand for further proceedings or reverse and
12 award benefits is within the discretion of the district court. McAllister v. Sullivan,
13 888 F.2d 599, 603 (9th Cir. 1989). Typically, in accordance with the “ordinary
14 remand rule,” the reviewing court will remand to the Commissioner for additional
15 investigation or explanation upon finding error by the ALJ. Treichler v. Comm’r
16 of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014). Nonetheless, it is
17 appropriate for the court to exercise this discretion to direct an immediate award of
18 benefits where: “(1) the record has been fully developed and further administrative
19 proceedings would serve no useful purpose; (2) the ALJ has failed to provide
20 legally sufficient reasons for rejecting evidence, whether claimant testimony or
21 medical opinions; and (3) if the improperly discredited evidence were credited as
22 true, the ALJ would be required to find the claimant disabled on remand.”
23 Garrison, 759 F.3d at 1020 (setting forth three-part credit-as-true standard for
24 remanding with instructions to calculate and award benefits). But where there are
25 outstanding issues that must be resolved before a determination can be made, or it
26 is not clear from the record that the ALJ would be required to find a plaintiff
27 disabled if all the evidence were properly evaluated, remand for further
28

                                              24
 1 proceedings is appropriate. See Benecke v. Barnhart, 379 F.3d 587, 595-96 (9th
 2 Cir. 2004); Harman v. Apfel, 211 F.3d 1172, 1179-80 (9th Cir. 2000). In addition,
 3 the court must “remand for further proceedings when, even though all conditions
 4 of the credit-as-true rule are satisfied, an evaluation of the record as a whole creates
 5 serious doubt that a claimant is, in fact, disabled.” Garrison, 759 F.3d at 1021.
 6         Here, remand is required because the ALJ failed to properly consider Dr.
 7 Ahmed’s opinion. On remand, the ALJ shall reconsider Dr. Ahmed’s opinion, and
 8 either credit his opinion or provide specific and legitimate reasons for rejecting it.
 9 The ALJ shall also reconsider all of the medical evidence, and provide legally
10 sufficient reasons supported by substantial evidence for rejecting any opinions.
11 The ALJ shall then reassess plaintiff’s RFC, and proceed through steps four and
12 five to determine what work, if any, plaintiff is capable of performing.
13                                            VI.
14                                     CONCLUSION
15         IT IS THEREFORE ORDERED that Judgment shall be entered
16 REVERSING the decision of the Commissioner denying benefits, and
17 REMANDING the matter to the Commissioner for further administrative action
18 consistent with this decision.
19
20 DATED: January 31, 2019
21
                                            SHERI PYM
22                                          United States Magistrate Judge
23
24
25
26
27
28

                                              25
